Case: 1:17-md-02804-DAP Doc #: 1337 Filed: 02/05/19 1 of 3. PageID #: 37049




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í77)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,255 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                     Feb 04, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1337 Filed: 02/05/19 2 of 3. PageID #: 37050




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                  SCHEDULE CTOí77 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


FLORIDA MIDDLE

  FLM        8       19í00143      Manatee County, Florida v. Purdue Pharma L.P. et al

GEORGIA NORTHERN

                                   Bartow County, Georgia v. AmerisourceBergen Drug
  GAN        4       19í00007      Corporation et al
                                   Polk County, Georgia v. AmerisourceBergen Drug
  GAN        4       19í00008      Corporation

LOUISIANA EASTERN

  LAE        2       19í00329      Gretna City v. Purdue Pharma LP, et al
  LAE        2       19í00366      Westwego City v. Purdue Pharma, L.P. et al
  LAE        2       19í00374      Jean Lafitte Town v. Purdue Pharma LP et al

MISSISSIPPI SOUTHERN

                                   City of Columbia, Mississippi v. Amerisourcebergen
  MSS        2       19í00008      Drug Corporation et al

NEW MEXICO

                                   Board of County Commissioners of the County of Taos
  NM         1       19í00056      v. AmerisourceBergen Drug Corporation et al

NORTH CAROLINA EASTERN

                                   Pamlico County v. AmerisourceBergen Drug
  NCE        4       19í00010      Corporation et al
                                   Duplin County v. AmerisourceBergen Drug Corporation
  NCE        7       19í00012      et al

OKLAHOMA WESTERN

                                   Cheyenne and Arapaho Tribes v. Purdue Pharma LP et
  OKW        5       19í00039      al Opposed 1/30/19
Case: 1:17-md-02804-DAP Doc #: 1337 Filed: 02/05/19 3 of 3. PageID #: 37051

                                   Cheyenne & Arapaho Tribes v. Watson Laboratories Inc
  OKW        5       19í00042      et al Opposed 1/30/19

WEST VIRGINIA SOUTHERN

                                   City of Vienna, West Virginia v. AmerisourceBergen
  WVS        2       19í00052      Drug Corporation et al
